EXHIBIT 32.01 SECTION 1350 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER In connection with the report on Form 10-Q for the period ending September 30, 2010 (the “Report”) I, Jon C. Sundt, the Principal Executive and Principal Financial Officer of Altegris Portfolio Management, Inc. (d/b/a Altegris Funds), the General Partner of Winton Futures Fund, L.P. (US) (the “Partnership”), certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002 that: (i) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: November 15, 2010 /s/Jon C. Sundt Jon C. Sundt Principal Executive and Principal Financial Officer Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) General Partner of Winton Futures Fund, L.P. (US) 33
